DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 10-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US Patent No. 2016/0188029; hereinafter Lui) in view of Deng et al. (US 2017/0192556; hereinafter Deng).
With reference to claim 1, Lui discloses a capacitive sensing layer of an input device (see paragraph 22; Figs. 1-2), the capacitive sensing layer comprising: 
a substantially rectangular sensor pattern extending in a horizontal direction and in a vertical direction (see paragraph 31; Fig. 4), the rectangular sensor pattern comprising: 
a first plurality of electrodes (5) (see paragraph 23; Figs. 2, 4); 
wherein each of the first plurality of electrodes (5) comprises a strip extending in the vertical direction (see paragraph 31; Fig. 4), and 
wherein the first plurality of electrodes (5) are separated in the horizontal direction by a first plurality of gaps (see paragraph 31; Fig. 4); 
a second plurality of electrodes (4) (see paragraph 23; Figs. 2, 4); 
wherein each of the second plurality of electrodes (4) comprises a substantially rectangular pad (41), disposed adjacent to one of the first plurality of electrodes (5), in one of the first plurality of gaps (see paragraph 31; Fig. 4), 
wherein two of the second plurality of electrodes are disposed in each of the first plurality of gaps in the horizontal direction (in illustrating two vias at the sub electrodes and touch driving signal lines (7); see paragraph 35; Fig. 4), 
wherein the two of the second plurality of electrodes in each of the first plurality of gaps are separated by a second plurality of gaps (in teaching gap formed between second electrodes and first electrodes; see Figs. 2, 4-5, 7), and 
wherein a subset of the second plurality of electrodes are disposed in each of the first plurality of gaps, in the vertical direction (see paragraphs 31-32; Figs. 4, 7).
While disclosing all that is required as explained above, Liu and further disclosing a plurality of routing traces of the second plurality of electrodes are disposed in a plurality of gaps (see paragraph 34), however not in the direction of the second plurality of gaps as recited.
Deng discloses an input device having a plurality of first and second electrodes (220, 230) arranged in a vertical direction and a plurality of routing traces (240) of the second plurality of electrodes disposed in the second plurality of gaps (see paragraphs 43, 61; Figs. 2-3), wherein the first and second plurality of electrodes (220, 230) and the plurality of routing traces (240) are disposed in a same layer of the substantially rectangular sensor pattern (see paragraphs 55, 65; Figs. 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of routing traces in a vertical direction similar to that which is taught by Deng to be carried out in a device similar to that which is taught by Liu to thereby improve performance of the input device (see Deng; paragraphs 6-7, 65).

With reference to claim 3, Liu and Deng disclose the capacitive sensing layer of claim 1, wherein Liu further discloses wherein the substantially rectangular pad of each of the second plurality of electrodes (4) is elongated in the vertical direction (see Fig. 4, 7).

With reference to claim 4, Liu and Deng disclose the capacitive sensing layer of claim 3, wherein Liu further discloses wherein a height of the substantially regular pad in the vertical direction is twice a width of the substantially regular pad in the horizontal direction (see Fig. 4, 7).

With reference to claim 7, Liu and Deng disclose the capacitive sensing layer of claim 1, wherein Liu further discloses wherein each of the first plurality of electrodes (5) comprises first extensions in the horizontal direction (see paragraph 32; Figs. 4, 7), and wherein each of the second plurality of electrodes (4) comprises cutouts corresponding to the first extensions (see paragraph 32; Figs. 4, 7).


With reference to claim 10, Lui discloses an input device (see Figs. 1-2), comprising: 
a sensing module (see paragraph 22; Figs. 1-2) comprising: 
a capacitive sensing layer (see paragraph 22; Figs. 1-2) comprising: 
a first plurality of electrodes (5) and a second plurality of electrodes (4) disposed on a substrate (2) according to a  substantially rectangular sensor pattern (see paragraph 31; Fig. 4), the first plurality of electrodes (5) and the second plurality of electrodes (4) configured for a capacitive sensing to obtain a plurality of touch signals (see paragraphs 25, 42),
wherein each of the first plurality of electrodes (5) comprises a strip extending in the vertical direction (see paragraph 31; Fig. 4), and
wherein the first plurality of electrodes (5) are separated in the horizontal direction by a first plurality of gaps (see paragraph 31; Fig. 4);
wherein each of the second plurality of electrodes (4) comprises a substantially rectangular pad (41), disposed adjacent to one of the first plurality of electrodes (5), in one of the first plurality of gaps (see paragraph 31; Fig. 4),
wherein two of the second plurality of electrodes (4) are disposed in each of the first plurality of gaps in the horizontal direction (in illustrating two vias at the sub electrodes and touch driving signal lines (7); see paragraph 35; Fig. 4),
wherein the two of the second plurality of electrodes in each of the first plurality of gaps are separated by a second plurality of gaps (in teaching gap formed between second electrodes and first electrodes; see Figs. 2, 4-5, 7), and
wherein a subset of the second plurality of electrodes are disposed in each of the first plurality of gaps, in the vertical direction (see paragraphs 31-32; Figs. 4, 7); and
	a plurality of routing traces (7) of the second plurality of electrodes (4); and
	a touch sensing interface interfaced with the first plurality of electrodes (5) and the routing traces (7) of the second plurality of electrodes (4), the touch sensing interface configured to generate a touch output signal by processing the plurality of touch signals (see paragraph 27; Fig. 3). 
While disclosing all that is required as explained above, Liu and further disclosing a plurality of routing traces of the second plurality of electrodes are disposed in a plurality of gaps (see paragraph 34), however not in the direction of the second plurality of gaps as recited.
Deng discloses an input device having a plurality of first and second electrodes (220, 230) arranged in a vertical direction and a plurality of routing traces (240) of the second plurality of electrodes disposed in the second plurality of gaps (see paragraphs 43, 61; Figs. 2-3) ), wherein the first and second plurality of electrodes (220, 230) and the plurality of routing traces (240) are disposed in a same layer of the substantially rectangular sensor pattern (see paragraphs 55, 65; Figs. 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of routing traces in a vertical direction similar to that which is taught by Deng to be carried out in a device similar to that which is taught by Liu to thereby improve performance of the input device (see Deng; paragraphs 6-7, 65).

With reference to claim 11, Liu and Deng disclose the capacitive sensing layer of claim 10, wherein Liu further discloses wherein obtaining the touch output signal comprises performing a first transcapacitance sensing between the first plurality of electrodes (5) and the second plurality of electrodes (4), the first transcapacitance sensing comprising: driving, by the touch sensing interface (see paragraph 27; Fig. 3), the second plurality of electrodes (4) configured to operate as transmitter electrodes (see paragraphs 34-35; Figs. 3-4); receiving, by the touch sensing interface (see paragraph 27; Fig. 3), from the first plurality of electrodes (5) configured to operate as receiver electrodes in a first transcapacitance sensing configuration, the plurality of touch signals (see paragraphs 37-38; Figs. 3-4).

	With reference to claim 16, Liu and Deng disclose the capacitive sensing layer of claim 10, wherein Liu further discloses wherein each of the first plurality of electrodes (5) comprises first extensions in the horizontal direction (see paragraph 32; Figs. 4, 7), and wherein each of the second plurality of electrodes (4) comprises cutouts corresponding to the first extensions (see paragraph 32; Figs. 4, 7).

	With reference to claim 18, Liu and Deng disclose the capacitive sensing layer of claim 10, wherein Liu further discloses that the input device further comprising a stack of display layers, and wherein the capacitive sensing layer is aligned with the stack of display layers to form a touch screen (in teaching TFT array substrates for a liquid crystal layer; see paragraphs 3, 22).


Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Deng as applied to claim 1 or 10 above, and further in view of Cok (US Patent Publication No. 2014/0354899).
With reference to claims 2 and 12, Liu and Deng disclose the capacitive sensing layer of claim 1 or 11, wherein Liu further discloses wherein the first plurality of electrodes (5) and the second plurality of electrodes (4) establishes a sensing grid (see paragraph 28; Figs. 2, 8).
While Liu discloses a sensing grid, there fails to be disclosure of the sensing grid as recited.
Cok discloses a touch sensing display device (see Figs. 1-2), wherein the sensing grid is rotated with respect to the horizontal direction and the vertical direction (see paragraph 33; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a rotated sensing grid similar to that which is taught by Cok to a device similar to that which is taught by Liu and Deng to thereby provide increased conductivity and transparency for electrodes in the touch-screen display device (see Cok; paragraph 15).

With reference to claim 17, Liu and Deng disclose the capacitive sensing layer of claim 10, wherein while Liu discloses a mesh electrode used for the touch sense electrode (see paragraph 46), there fails to be disclose of a single layer mesh as recited.
Cok further discloses a conductive pattern of micro-wires wherein the capacitive sensing layer is a single layer metal mesh (see paragraphs 46-47; Figs. 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a rotated sensing grid similar to that which is taught by Cok to a device similar to that which is taught by Liu and Deng to thereby provide increased conductivity and transparency for electrodes in the touch-screen display device (see Cok; paragraph 15).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Deng as applied to claim 1 above, and further in view of Cho (US Patent Publication No. 2019/0294274)
	With reference to claim 5, Liu and Deng disclose the capacitive sensing layer of claim 1, however fails to disclose an offset as recited.
Cho discloses a touch panel and touch sensing system (100) including a plurality of electrodes (10) extending in a vertical direction (see paragraphs 34-35; Fig. 1) wherein the two of the second plurality of electrodes have an offset in the vertical direction (see paragraph 72; Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an offset arrangement similar to that which is taught by Cho to be carried out in a device similar to that which is taught by Liu and Deng to improve touch sensing by providing auxiliary indicators in calculation of the touch coordinate (see Cho; paragraph 72).

With reference to claim 6, Liu, Deng, and Cho disclose the capacitive sensing layer of claim 5, wherein Cho further discloses that the offset is 50% (see paragraphs 35, 72; Fig. 1, 7).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Deng as applied to claim 7 above, and further in view of Huang et al. (US Patent Publication No. 2007/0126078; hereinafter Huang).
With reference to claim 8, Liu and Deng disclose the capacitive sensing layer of claim 7, however fail to disclose second extensions as recited.
 Huang discloses a capacitive touch sensor device comprising an interdigitized capacitor (400) having a plurality of first electrodes (410) and second electrodes (420), wherein each of the first plurality of electrodes (410) comprises a plurality of extensions (261) second extensions in the vertical direction (see paragraph 40; Fig. 4A, 5), the second extensions disposed on the first extensions (in teaching bent fingers; see paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of second extensions similar to that which is taught by Huang to be carried out in a device similar to that which is taught by Liu and Deng to thereby provide higher capacitance density (see Huang; paragraph 7).


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Deng as applied to claim 1 or 11 above, and further in view of Chang (US Patent Publication No. 2016/0349870).
With reference to claims 9 and 14, Liu and Deng disclose the capacitive sensing layer of claim 1 or 11, however fail to disclose a third plurality of electrodes as recited.
Chang discloses a capacitance touch panel device having a conductive layer (10) having a first plurality of electrodes (RX), a second plurality of electrodes (TX) and further comprising: a third plurality of electrodes (M1) disposed between the second plurality of electrodes (Tx) in the vertical direction (see paragraphs  38-39; Figs. 2, 5). 
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a third electrode similar to that which is taught by Chang to be carried out in a device similar to that which is taught by Liu and Deng to thereby determine accurate touch points to the device (see Chang; paragraph 47).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Deng, Cok as applied to claim 12 above, and further in view of Chang.
With reference to claim 13, Liu, Deng, and Cok disclose all that is required as explained above with reference to the input device of claim 12, and further discloses a resolution of the sensing grid (in teaching decreasing spacing between micro-wires of the sensing grid see paragraph 38; Figs. 1-4), however fails to disclose a second transcapacitance as recited.
Chang further discloses that a resolution of the sensing grid is doubled by performing a second transcapacitance sensing in addition to the first transcapacitance sensing (between Rx electrodes and Tx electrodes; see paragraphs 36, 43; Figs. 1-2) , wherein the second transcapacitance sensing is performed between vertically adjacent electrodes of the second plurality of electrodes (see paragraphs 45-47; Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a third electrode similar to that which is taught by Chang to be carried out in a device similar to that which is taught by Liu, Deng, and Cok to thereby determine accurate touch points to the device (see Chang; paragraph 47).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Deng, and Chang as applied to claim 14 above, and further in view of Myren et al. (US Patent Publication No. 2017/0364185; hereinafter Myren).
With reference to claim 15, Liu, Deng, and Chang disclose all that is required as explained above with reference to claim 14, and while disclosing a third plurality of electrodes, there fails to be disclosure of the low ground mass component as recited in the claim.
Myren discloses a touch display arrangement having a display layer, a sense layer (405), and a ground layer (38) (see paragraphs 33-34) wherein obtaining the touch output signal further comprises: obtaining a low ground mass component by performing a second transcapacitance sensing between two of the second plurality of electrodes (420) separated by one of the third plurality of electrodes (38), while the third plurality of electrodes is held to a ground potential (see paragraph 35); and removing the low ground mass component from at least one of the plurality of touch signal (see paragraphs 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a low ground mass component similar to that which is taught by Myren to be carried out in a system similar to that which is taught by Liu, Deng, and Chang to thereby improve touch detection by reducing low ground mass conditions (see Myren; paragraph 16-17).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Deng, Chang, and Myren.
With reference to claim 19, Lui discloses a method for operating an input device (see paragraph 22; Figs. 1-2), wherein the input device comprises:
 a capacitive sensing layer comprising (see paragraph 22; Figs. 1-2):
	a first plurality of electrodes (5) (see paragraph 23; Figs. 2, 4), and a second plurality of electrodes (4) (see paragraph 23; Figs. 2, 4), in a substantially rectangular sensor pattern (see Figs. 4, 7), 
wherein each of the first plurality of electrodes (5) comprises a 
strip extending in the vertical direction (see paragraph 31; Fig. 4), and
wherein the first plurality of electrodes are separated in the horizontal direction by a plurality of gaps (see paragraph 31; Fig. 4);
wherein each of the second plurality of electrodes (4) comprises a substantially rectangular pad (41), disposed adjacent to one of the first plurality of electrodes (5), in one of the plurality of gaps (see paragraph 31; Fig. 4), 
wherein two of the second plurality of electrodes are disposed in each of the plurality of gaps in the horizontal direction (in illustrating at two vias at the sub electrodes and touch driving signal lines (7); see paragraph 35; Fig. 4), and wherein a subset of the second plurality of electrodes are disposed in each of the plurality of gaps, in the vertical direction (see paragraphs 31-32; Figs. 4, 7).
While disclosing all that is required as explained above, Liu and further disclosing a plurality of routing traces of the second plurality of electrodes are disposed in a plurality of gaps (see paragraph 34), however not in the direction of the second plurality of gaps as recited.
Deng discloses an input device having a plurality of first and second electrodes (220, 230) arranged in a vertical direction and a plurality of routing traces (240) of the second plurality of electrodes disposed in the second plurality of gaps (see paragraphs 43, 61; Figs. 2-3) ), wherein the first and second plurality of electrodes (220, 230) and the plurality of routing traces (240) are disposed in a same layer of the substantially rectangular sensor pattern (see paragraphs 55, 65; Figs. 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of routing traces in a vertical direction similar to that which is taught by Deng to be carried out in a device similar to that which is taught by Liu to thereby improve performance of the input device (see Deng; paragraphs 6-7, 65).
While disclosing all that is required as explained above, Liu fails to disclose the usage of a third plurality of electrodes as recited in the claim.
Chang discloses a capacitance touch panel device having a conductive layer (10) having a first plurality of electrodes (RX), a second plurality of electrodes (TX) and further comprising: a third plurality of electrodes (M1) disposed between the second plurality of electrodes (Tx) in the vertical direction (see paragraphs 38-39; Figs. 2, 5), and obtaining touch signals by performing a second transcapacitance sensing between the first plurality of electrodes (Rx) and the second plurality of electrodes (Tx) (see paragraphs 36, 43; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a third electrode similar to that which is taught by Chang to be carried out in a device similar to that which is taught by Liu and Deng to thereby determine accurate touch points to the device (see Chang; paragraph 47).
Further while Chang disclose a third plurality of electrodes, there fails to be disclosure of the low ground mass component as recited in the claim.
Myren discloses a touch display arrangement having a display layer, a sense layer (405), and a ground layer (38) (see paragraphs 33-34) and a method (see paragraph 26) comprising: obtaining a low ground mass component by performing a first transcapacitance sensing between two of the second plurality of electrodes (420) separated by one of the third plurality of electrodes (38); adjusting the touch signals using the low ground mass components (see paragraphs 32-33); and generating a touch output signal by processing the plurality of touch signals (see paragraph 24-25; Figs. 1, 3).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a low ground mass component similar to that which is taught by Myren to be carried out in a system similar to that which is taught by Liu, Deng, and Chang to thereby improve touch detection by reducing low ground mass conditions (see Myren; paragraph 16-17).

	With reference to claim 20, Liu, Deng, Chang, and Myren disclose the method of claim 19, wherein Myren further discloses holding the third plurality of electrodes to a ground potential, while performing the first transcapacitance sensing (see paragraph 35).



Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. The applicant argues that Liu fails to disclose the amended subject matter of the electrodes and traces being disposed in the same layer of the sensor pattern as recited.  However, no arguments a presented to the teachings of the cited secondary references.  The examiner finds that Deng discloses wherein the first and second plurality of electrodes (220, 230) and the plurality of routing traces (240) are disposed in a same layer of the substantially rectangular sensor pattern (see paragraphs 55, 65; Figs. 3-5) as recited in the claims.  For these reasons the examiner finds that the combination of references discloses the recited subject matter of claims 1, 10, and 19.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOU et al. (US 2018/0046276) discloses an electronic apparatus having a single layer capacitive touch screen having a first and second comb electrodes formed in a substantially rectangular shape having a gap formed in the horizontal direction (see abstract; paragraphs 138-150; Figs. 5-6), , and wires provide on the same substrate (see paragraphs 88, 105; Figs. 1-5).
Ritter et al. (US 2010/0302201) discloses a capacitance touch screen device having a first set of electrical conductive trances and a second set of conductive traces both arranged in rows or columns, wherein the electrodes are formed of irregular shaped electrodes and are vertically offset (see paragraphs 41-50; Fig. 6).
LIN (US 2014/0340354) discloses a capacitive touch control device including a sensing electrode, a first driving electrode and a second driving electrode, wherein the electrodes include a main stem and a plurality of electrode fingers (see abstract, paragraphs 22-31; Figs. 3-4).
CHO et al. (US 2019/0294274) discloses a touch panel and touch sensing system including the touch panel wherein the touch panel substrate has a plurality of electrodes and traces are integrally formed in the same layer on the substrate (see paragraphs 48, 74; Fig. 8A-B).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625